EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the "Agreement"), made on April 29, 2011, and
effective as of May 5, 2011 (the "Agreement Date") is between Shuffle Master,
Inc. ("Company"), and Kathryn S. Lever ("Executive").
 
Company desires to employ Executive to serve as its General Counsel and
Executive Vice President upon the terms and subject to the conditions set forth
herein;
 
THEREFORE, Company and Executive hereby agree as follows:
 
I.           TERM OF AGREEMENT. The term of Executive's employment under this
Agreement shall begin on the Agreement Date and shall end on the third
anniversary of the Agreement Date (the "Initial Term").  Subject to the terms of
this Agreement, Company may terminate Executive's employment at any time for any
reason or for no reason.  Executive may terminate her employment upon not less
than forty-five (45) days' prior written notice to the Board of Directors of
Company (the “Board”).  The term “Employment Period” shall include the Initial
Term and all extensions of the employment term thereafter, which extensions
shall be within the sole discretion of Company and shall be effective only if in
writing and signed by the CEO and Executive.  Company and Executive understand
that Executive is employed at will, subject to discharge at any time, with or
without notice, for any reason or for no reason whatsoever.  Where this
Agreement provides for the provision of a perquisite or benefit that is subject
to or governed by Company’s plans or policies, Executive agrees that Company may
alter, amend, limit, or otherwise eliminate such plans or policies at will.
 
II.          POSITION AND DUTIES. Company shall employ Executive during the
Employment Period as its General Counsel and Executive Vice President.  During
the Employment Period, Executive shall perform the duties lawfully assigned to
the Executive by the CEO in the CEO’s sole discretion, shall devote
substantially all of her attention and efforts to the affairs of Company, and
shall use her best efforts to promote the interests of Company.  During the
Employment Period, Executive shall report to the CEO.  Executive may invest
personal funds in any form or manner the Executive may choose, provided that,
with the exception of investments in mutual funds or in not more than one
percent (1%) of the equity in publicly held companies whose securities are
registered with the United States Securities Exchange Commission or a comparable
foreign governmental agency, such investments shall not be in any entities that
directly or indirectly compete with the Company's business, and provided that
such investments comply with laws governing the Company and its executives.
 
III.         COMPENSATION.
 
A.           Annual Salary. During the Employment Period, Company shall pay
Executive, in accordance with the normal payroll practices of Company, an annual
salary at a rate of $260,000 per year ("Annual Base Salary") as of the Agreement
Date.  During the Employment Period, the Annual Base Salary shall be reviewed at
least annually by the CEO or the Compensation Committee of the Board, as
appropriate, and may be increased, but not decreased, from time to time, as
approved by the Board; provided however, Executive’s Annual Base Salary may be
decreased by Company, without Executive's consent, only in the event of
broad-based reductions in base salaries throughout Company, but any such
reduction of Executive's Annual Base Salary shall not be proportionately less
favorable than reductions in the base salaries of all other senior management
executives, including the CEO.
 
 
1

--------------------------------------------------------------------------------

 
 
B.           Annual Bonus.  If Executive is employed through October 31, 2011,
Executive shall also be eligible to receive an executive bonus in accordance
with the terms and conditions of the executive bonus program authorized by the
Board of Directors of the Company for other senior management executives of the
Company for fiscal year 2011, which, for fiscal year 2011, shall have a target
bonus of no less than 50% of Executive's Annual Base Salary (prorated for the
partial year).  For any subsequent year after fiscal year 2011, Executive will
be eligible to participate in an executive bonus program and/or in an individual
performance bonus program as authorized by the Board of Directors for said
period.
 
C.           Equity Grants and Vesting. The Board may, in its sole discretion,
grant to Executive options to purchase the Company’s common stock (the
“Options”).  The Board shall consider possible Options grants annually.  In the
event the Board elects to grant Options to Executive, the Options shall expire
ten (10) years from the grant date or earlier as provided under the terms of the
Company’s equity plan or the specific terms of the grant.  All vesting of the
Options shall be governed by the terms of Company’s written equity plan, and/or
specific grant.
 
D.           Sign-On Award.  On the Agreement Date, Executive shall be granted,
under the Company’s 2004 Equity Incentive Plan as amended and restated on
January 28, 2009, and pursuant to the recommendation of the Compensation
Committee of the Board (the “Committee”) and the approval of the Board, (i)
Options to purchase the Company’s common stock in an amount equal to $130,000
valued at the Black-Scholes method (the “Sign-on Options”) and (ii) restricted
stock units in an amount equal to $130,000 valued at the closing stock price of
the Company’s common stock as of the Agreement Date (the "Sign-on Units” and
together with the Sign-On Options, the “Sign-on Awards”).  The Sign-On Options
shall expire ten (10) years from the grant date.  Except as otherwise set forth
in and subject to paragraph III (E) hereof, one-quarter (1/4) of the Sign-On
Options and one quarter (1/4) of the Sign-On Units, concurrently, shall vest on
each 12-month anniversary date of the Agreement Date, commencing on the first
12-month anniversary date thereof and continuing for three years thereafter,
such that full vesting will occur at the end of four years.  The exercise price
for each share of stock subject to the Sign-On Options shall be the Company’s
closing stock price for a share of its common stock on the Agreement Date.  All
vesting of the Sign-On Awards shall be subject to Executive being employed with
the Company on each scheduled vesting date.  Notwithstanding the above vesting
schedule, all outstanding Sign-On Awards shall become 100% vested in the event
of the Executive’s death or total disability (as defined in Article V(D) hereof)
while the Executive is employed by the Company.  Any future Options, restricted
shares or other equity grants (“Equity”), if any, will be granted at the sole
discretion of the Board.
 
 
2

--------------------------------------------------------------------------------

 
 
E.           Other Equity. Except as modified herein, any other Equity issued at
any time to Executive shall vest in accordance with the terms and conditions set
forth in the applicable grant by the Board (upon recommendation of the
Committee) and, as otherwise may be applicable, with any relevant terms and
conditions of the applicable Company equity incentive plan, except as modified
by the terms and conditions of the applicable grant by the Board.
 
IV.           BENEFITS.
 
A.           Employee Benefit Plans. During the Employment Period, Executive
and, to the extent permitted by the applicable employee benefit plans, her
spouse and other dependents may participate in Company's employee benefit plans
in accordance with the terms of such employee benefit plans as may be in effect
from time to time; provided however, that Executive shall not be eligible to
receive any benefits from any severance plan or policy of Company.
 
B.           Vacation. During the Employment Period, Executive shall be entitled
to vacation time based on Company’s policies in effect from time to time;
however, notwithstanding such policies, Executive shall be entitled to a minimum
of four (4) weeks of paid time off per year.
 
C.           Business Expense Reimbursement. During the Employment Period,
Executive shall be reimbursed, in accordance with Company's policies in effect
from time to time, for reasonable business expenses incurred. Executive shall
submit to Company such documentation as is required for such reimbursement, in
accordance with Company's expense reimbursement policy in effect from time to
time.
 
V.            EFFECT OF TERMINATION.
 
A.           Termination for Cause by Company. If Company terminates Executive's
employment for Cause, Company shall pay to Executive as soon as practical after
the termination date an amount equal to the sum of Executive's accrued Annual
Base Salary earned but not yet paid through the termination date, accrued
vacation days, and Executive shall not be entitled to any other benefits or
payments under this Agreement, other than such benefits mandated by applicable
law. A finding of termination for Cause shall be made by resolution adopted by a
majority of the Board (excluding Executive if she is a member of the Board),
setting forth the particulars thereof.  In the case of a termination for Cause,
Executive's termination date shall be effective immediately.
 
 
3

--------------------------------------------------------------------------------

 
 
"Cause" means (i) Executive's engagement in any material act or omission
constituting dishonesty, wrongdoing or malfeasance with respect to Company; or
(ii) Executive's engagement in conduct which a) is a breach of fiduciary duty
with respect to Company; b) violates Company's conflict of interest policies; or
c)based upon the CEO’s objective and reasonable assessment that Executive's
conduct would materially and substantially injure the Company’s reputation with
federal, State or tribal regulatory agencies; any Federal, State, municipal,
tribal or other governmental or regulatory body; investment analysts, rating
agencies, securities exchanges, other self-regulatory organizations or
shareholder activist organizations (such as MSCI/RiskMetrics); or (iii)
Executive's commission of any felony or other crime (except ordinary traffic
matters); or (iv) Executive's disobedience or disregard of a lawful and proper
direction of the Board or Company; or (v) the denial of or the failure to be
issued any gaming license, finding of suitability or other similar regulatory
approval to Executive following good faith efforts to obtain the same after the
expiration of a customary amount of time has passed for the issuance of the
same, or, in the event any such license, finding of suitability or other similar
regulatory approval has been issued to Executive, the subsequent revocation,
suspension or non-renewal of the same; or (vi) Executive's material breach of
this Agreement, which breach by its nature, is incapable of being cured or, if
curable, remains uncured for more than thirty (30) calendar days after receipt
by Executive of written notice from Company, which notice must be received
within ninety (90) days of the alleged breach specifying the nature of the
breach and demanding the cure thereof.  For purposes of clause (vi) above, a
breach of this Agreement that involves substantially similar acts or omissions
to a prior breach that was cured, shall be deemed incapable of being cured.
 
B.           Termination Without Good Reason by the Executive.  If Executive
terminates her employment without Good Reason, Company shall pay to Executive
within seven days of the termination date an amount equal to the sum of
Executive's accrued Annual Base Salary earned but not yet paid through the
termination date, accrued vacation days, and Executive shall not be entitled to
any other benefits or payments under this Agreement, other than such benefits
mandated by applicable law.
 
"Good Reason" means: (i) a material reduction in the nature or scope of
Executive's duties, responsibilities, authority, or position; or (ii) materially
change Executive's title in a manner that indicates a reduction in
responsibility or prestige; or (iii) a material reduction in Executive's Annual
Base Salary (other than any reduction pursuant to Article III.A or VII.F of this
Agreement); or (iv) a change in control (as defined in the Company's 2004 Equity
Incentive Plan, as amended and restated on January 28, 2009) of Company whereby
there is a material reduction in the nature or scope of Executive’s duties,
responsibilities, authority or position; or (v) a material breach of this
Agreement by Company, which breach by its nature, is incapable of being cured
or, if curable, remains uncured for more than thirty (30) calendar days after
receipt by Company of written notice from Executive specifying the nature of the
breach and demanding the cure thereof, which notice must be received within
thirty (30) days of the alleged breach. Notwithstanding the foregoing, any Good
Reason condition stated herein that arises out of an act of God, force majeure,
or due to economic circumstances beyond Company's control shall not constitute
Good Reason for purposes of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
C.           Non-Renewal of Employment Agreement.  If the Employment Period
expires and Company does not renew or extend Executive’s employment, Company
shall pay to Executive within seven days of the termination date an amount equal
to the sum of Executive's accrued Annual Base Salary earned but not yet paid
through the termination date, accrued vacation days, and Executive shall not be
entitled to any other benefits or payments under this Agreement, other than such
benefits mandated by applicable law.  Notwithstanding the foregoing, in the
event that this Agreement is not renewed by the Board (in its sole discretion),
then Executive shall be entitled to the payment set forth in Article V (E)(2)
and Article VI (G) of this Agreement, but only to the extent set forth In
Article VI (H) of this Agreement.
 
D.           Executive's Death or Disability. If, before the end of the
Employment Period, Executive's employment terminates due to her death or
disability (which is defined as Executive being unable to engage in any
substantial gainful activity to the benefit of the Company by reason of any
medically determinable physical or mental impairment that prevents Executive
from performing the essential functions of her position with or without a
reasonable accommodation and is determined by competent medical professionals
will last for a continuous period of at least twelve (12) months, or as defined
in Company’s long term disability policy if consistent with Section 409A of the
Internal Revenue Code of 1986, as amended), Company shall pay to Executive or
her beneficiaries, as the case may be, within thirty (30) days after the
termination date, an amount which is equal to the sum of Executive's accrued
Annual Base Salary earned but not yet paid through the termination date, an
amount equal to six (6) months of Executive’s Annual Base Salary and her accrued
vacation days.  Company shall also pay the COBRA premium for group health
coverage for Executive, and, if covered under Company's group health coverage
immediately before Executive's death or disability, for her spouse and
dependents for six (6) consecutive months after Executive's termination date,
provided that Executive (and her spouse and dependents if applicable) are
eligible for and elect COBRA coverage.  Additionally, if Executive's termination
is due to disability, then to the extent she is a participant in any disability
plans sponsored by Company on her termination date, Executive shall be entitled
to benefits in accordance with the terms of those plans as in effect from time
to time.  Executive shall also be entitled to immediate acceleration and
immediate vesting of any outstanding equity interests previously provided to
Executive by Company provided that such vesting and acceleration are permitted
under Company’s written equity plan.
 
E.           Termination Without Cause, or for Good Reason. If Company
terminates Executive's employment without Cause, or if Executive terminates her
employment for Good Reason, Executive shall not be eligible to participate in or
receive any payments or benefits from any severance plan or policy of
Company.  Instead, Executive shall receive the following payments and benefits
listed in this Article V (E) of this Agreement:
 
 
1.
within seven days of the termination date, accrued Annual Base Salary earned but
not yet paid through the termination date;

 
 
2.
severance equal to one half (1/2) of the year’s Annual Base Salary in existence
as of the date of termination, which amount shall be paid by Company to
Executive in accordance with the normal payroll practices of Company in effect
on the date of this Agreement, in equal installments over a twelve (12) month
period beginning on the next payroll date immediately following termination;

 
 
5

--------------------------------------------------------------------------------

 
 
 
3.
within seven days of the termination date, a lump sum amount equal to her
accrued vacation days;

 
 
4.
subject to the provisions of Company's medical benefit plans, if Executive (and
her spouse and dependents if applicable) is eligible for and elects continuation
of coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended ("COBRA"), and if COBRA coverage is applicable to Company's medical
benefit plans, through the earlier of (i) twelve (12) months or the maximum
number of months that COBRA coverage is available by law, whichever is less, or
(ii) Executive's date of employment by a subsequent employer, Company shall pay
the premiums for Executive's (and spouse’s and dependents’ if applicable) COBRA
coverage; and

 
 
5.
The payments identified in Article VI (G), but only to the extent provided in
Article VI (H).

 
 
6.
Vesting of equity previously granted to Executive will continue to vest during
the twelve (12) month severance period.

 
F.           Return of Company Property.  Executive shall immediately return all
Company property to Company upon the termination date.
 
G.           General Release and Waiver. In consideration for entering into this
Agreement, upon termination of her employment with Company for any reason other
than Executive’s death, Executive shall execute a release and waiver of all
claims and potential claims against Company in a form provided by and acceptable
to Company (the "Release"). Company shall present the Release to Executive
within ten (10) days of termination, and Executive shall have up to forty-five
(45) days to consider whether to execute the Release; in the event Executive
executes the Release, Executive shall have an additional eight (8) calendar days
in which to expressly revoke her execution of the release in writing.  In the
event that Executive fails to execute the Release within the forty-five (45)
days following termination, or in the event Executive formally revokes her
execution of the release within eight (8) calendar days of the execution of the
Release, then this Agreement shall be null and void, provided, however, that the
covenants and payments provided in Article VI of this Agreement shall remain in
full force and effect.  Executive shall not be entitled to any payments or
benefits under this Agreement other than those provided in Article VI of this
Agreement after termination of her employment if Executive does not execute the
Release or if Executive revokes the Release during any statutory revocation
period, and to the extent that Company has made any payments to Executive prior
to Executive’s failure to execute the Release within forty-five days of the
execution or prior to the revocation, then Executive shall immediately reimburse
Company for any all and all such payments other than those provided in Article
VI of this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
H.           Effect of Restrictive Covenant Compliance on Termination
Pay.  Notwithstanding any other provision contained herein, in the event that
Executive breaches any duties set forth in Article VI of this Agreement, then
Executive shall not be entitled to any post-termination compensation or benefits
of any kind except amounts earned but not yet paid as of the termination date,
Executive shall immediately reimburse Company for all post-termination amounts
previously paid by Company to which Executive was not entitled under law, and
Company’s cost associated with the provision of any post-termination benefits to
Executive, and the duties set forth in Article VI of this Agreement shall
continue in full force and effect.
 
VI.           RESTRICTIVE COVENANTS.
 
A.           Non-Solicitation of Employees. Executive covenants and agrees that
she shall not, at any time during the Employment Period and for one (1) year
following termination of her employment with Company (the "Restriction Period"),
directly or indirectly hire or seek to hire for any person or entity, any person
employed at that time by Company or any Company affiliate, and shall not
otherwise encourage any such person to leave such employment unless such hire or
effort to hire is expressly approved by the Board.
 
B.           Non-Competition.  Executive covenants and agrees that she shall not
at any time during the Restriction Period directly or indirectly consult with,
be employed by, provide services to, or be a business associate with any person
or entity anywhere worldwide that competes or plans to compete with the business
activities of Company that were in existence on the Executive’s termination date
or that the Company actually engaged in at any time during the two year period
prior to Executive’s termination date.  Executive understands and agrees that,
because Company has a global business and because of Executive’s position as a
senior executive, a global restriction on competition is reasonable and
appropriate and will not materially impede Executive’s ability to earn a living.
 
C.           Confidentiality. Except as required to fulfill her duties during
the Employment Period pursuant to the terms of this Agreement, Executive
covenants and agrees that at no time during the Employment Period nor at any
time following termination of her employment will Executive communicate,
furnish, divulge or disclose in any manner to any person or entity any
Confidential Information without the prior express written consent of Company.
 
"Confidential Information" shall mean financial information about Company or any
Company affiliates, strategies and techniques, trade secrets, contract terms
with vendors and suppliers, supplier lists and data, and such other
confidential, proprietary, or sensitive information to which Executive has
access as a result of her position with Company. Confidential Information shall
not include (i) any information which was or becomes generally available to the
public other than as a result of a wrongful disclosure by Executive, or (ii) any
information compelled to be disclosed by applicable law; provided that
Executive, to the extent not prohibited from so doing by applicable law, shall
give Company prior written notice of the information to be so disclosed pursuant
to clause (ii) of this sentence as far in advance of its disclosure as may be
practical.
 
 
7

--------------------------------------------------------------------------------

 
 
D.           Inventions.
 
1.           Executive shall fully and promptly disclose to the Company all
inventions, discoveries, software and writings that Executive may make,
conceive, discover, develop or reduce to practice either solely or jointly with
others during Executive’s employment with the Company, whether or not during
usual work hours.  Executive agrees that all such inventions, discoveries,
software and writing shall be and remain the sole and exclusive property of the
Company, and Executive hereby agrees to assign, and hereby assigns all of
Executive’s right, title and interest in and to any such inventions,
discoveries, software and writings to the Company.  Executive agrees to keep
complete records of such inventions, discoveries, software and writings, which
records shall be and remain the sole property of the Company, and to execute and
deliver, either during or after Executive’s employment with the Company, such
documents as the Company shall deem necessary or desirable to obtain such
letters patent, utility models, inventor’s certificates, copyrights, trademarks
or other appropriate legal rights of the United States and foreign countries as
the Company may, in its sole discretion, elect, and to vest title thereto in the
Company, its successors, assigns, or nominees.
 
2.           “Inventions,” as used herein, shall include inventions,
discoveries, improvements, ideas and conceptions, developments and designs,
whether or not patentable, tested, reduced to practice, subject to copyright or
other rights or forms of protection, or relating to data processing,
communications, computer software systems, programs and procedures.
 
3.           Executive understands that all copyrightable work that Executive
may create while employed by the Company is a “work made for hire,” and that the
Company is the owner of the copyright therein.  Executive hereby assigns all
right, title and interest to the copyright therein to the Company.
 
4.           Executive has no inventions, improvements, discoveries, software or
writings useful to the Company or its subsidiaries or affiliates in the normal
course of business, which were conceived, made or written prior to the date of
this Agreement.
 
E.           Non-Disparagement. At all times during the Employment Period and
for a period of five (5) consecutive years thereafter, Executive shall refrain
from all conduct, verbal or otherwise, that materially disparages or materially
damages, or could materially disparage or materially damage, the reputation,
goodwill, or standing in the community of Company or any Company affiliates.  At
all times during the Employment Period and for a period of five (5) consecutive
years thereafter, Company's Board of Directors collectively and individually, as
well as its senior executive (including, but not necessarily limited to
Company's CEO, COO, and CFO) shall refrain from all conduct, verbal or
otherwise, that materially disparages or materially damages, or could materially
disparage or materially damage, the reputation, goodwill, or standing in the
community of Executive.
 
 
8

--------------------------------------------------------------------------------

 
 
F.           Injunction and Forfeiture. Executive acknowledges that monetary
damages will not be an adequate remedy for Company in the event of a breach of
this Article VI.  Therefore, Executive agrees that, in addition to other rights
that Company may have, Company is entitled to an injunction preventing Executive
from any breach of this Article VI.
 
G.           Compensation for Covenants.  In addition to the consideration
provided elsewhere in this Agreement, in exchange for the restrictive covenants
contained herein, Company shall pay Executive an amount equal to one-half (1/2)
the Annual Base Salary in existence as of the date of termination, which amount
shall be paid by Company to Executive in accordance with the normal payroll
practices of the Company in effect on the date of this Agreement in equal
installments over a twelve (12) month period beginning on the payroll date
immediately following the termination.  Notwithstanding the foregoing, in the
event of a termination by Executive without Good Reason, or a termination by
Company for Cause, Executive shall not be entitled to the Compensation set forth
in this Article VI (G), but shall nonetheless be required to honor the
Restrictive Covenants set forth herein.
 
H.           Termination of Payment Obligations.  Notwithstanding any other
provision contained herein, in the event that Executive breaches any duties set
forth in these Restrictive Covenants, then Executive shall not be entitled to
any post-termination compensation or benefits of any kind, Executive shall
immediately reimburse Company for all reasonable post-termination amounts
previously paid by Company and Company’s cost associated with the provision of
any post-termination benefits to Executive, and the duties set forth in these
Restrictive Covenants shall continue in full force and effect.
 
VII.          MISCELLANEOUS.
 
A.           Dispute Resolution.
 
 
1.
Article VI Disputes. Executive and Company agree that any disputes arising out
of the provisions of Article VI of this Agreement shall be settled by the courts
of law or arbitration (binding or otherwise), at the sole election of Company.

 
 
2.
Other Disputes. Executive and Company agree that any disputes between them other
than those arising out of or relating to Article VI of this Agreement shall be
submitted to mediation. If not resolved in mediation, such dispute shall be
finally resolved by arbitration in accordance with the Commercial Rules of the
American Arbitration Association. During the arbitration, Executive will pay for
Executive's own costs and attorneys' fees, if any, and Company will pay for its
own costs and attorneys' fees, if any.  Attorneys' fees and costs may be awarded
by the arbitrator to the prevailing party. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. §§ 1-16 and judgment upon the award
rendered by the arbitrator may be entered by any court having jurisdiction. The
arbitrator shall not have the right to award speculative damages or punitive
damages to either Executive or Company except as expressly permitted by statute
and shall not have the power to amend this Agreement. The arbitrator shall be
required to follow applicable law. The place of arbitration shall be within
twenty-five (25) miles of Company’s corporate headquarters in existence as of
the date of the demand for arbitration. Any application to enforce or set aside
the arbitration award shall be filed in a state or federal court located within
the jurisdiction closest to Company’s headquarters in existence as of the date
of the demand for arbitration.

 
 
9

--------------------------------------------------------------------------------

 
 
B.           Assignment; Successors. This Agreement shall be binding upon and
inure to the benefit of Executive, Company and the successors and permitted
assigns of Company.
 
C.           Severability. If all or any part of this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid. Any provision so declared to be unlawful or
invalid shall, if possible, be construed, or if necessary reformed in a manner
which will give effect to the terms of such provision to the fullest extent
possible while remaining lawful and valid.
 
D.           Amendment; Waiver. This Agreement shall not be amended or modified
except by written instrument executed by Company and Executive. A waiver of any
term, covenant or condition contained in this Agreement shall not be deemed a
waiver of any other term, covenant or condition, and any waiver of any default
in any such term, covenant or condition shall not be deemed a waiver of any
later default thereof or of any other term, covenant or condition.
 
E.           Notices. All notices hereunder shall be in writing and delivered by
hand, or by a nationally-recognized delivery service that guarantees overnight
delivery, or by first-class, registered or certified mail, return receipt
requested, postage prepaid or by facsimile or electronic mail, addressed to
Executive at her most recent home address or facsimile number or electronic mail
address on file at Company, and to the CEO and to the Board of Directors of
Company at 1106 Palms Airport Drive, Las Vegas, Nevada 89119.
 
F.           Withholding. Company may withhold from any amounts payable under
any provision of this Agreement any taxes that are required to be withheld
pursuant to applicable law as well as, if and to the extent permitted by Code
Section 409A, any amounts Company reasonably believes are due and owing from
Executive to Company.
 
G.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
 
10

--------------------------------------------------------------------------------

 
 
H.           Entire Agreement. This Agreement forms the entire agreement between
the parties hereto with respect to the subject matter contained in the Agreement
and shall supersede all prior agreements, promises and representations regarding
employment, compensation, or severance, whether in writing or otherwise.
 
I.           Applicable Law. This Agreement shall be interpreted and construed
in accordance with the laws of the State of Nevada, without regard to its choice
of law principles.
 
J.           Cooperation.
 
1.           Executive agrees to reasonably cooperate with the Company and its
affiliates during the entire scope and duration of any litigation or
administrative proceedings involving any matters with which Executive was
involved during Executive's employment with the Company.  Such cooperation shall
be subject to the reasonable demands of any subsequent employment undertaken by
Executive, and Company shall cover any reasonable out-of-pocket expenses of
Executive in so cooperating, excluding, any attorney’s fees incurred by
Executive, unless said attorney’s fees are expressly authorized, permitted, or
required under any applicable directors’ and officers’ insurance.
 
2.           In the event Executive is contacted by parties or their legal
counsel involved in litigation adverse to the Company or its affiliates,
Executive (i) agrees to provide notice of such contact as soon as practicable;
and (ii) acknowledges that any communication with or in the presence of legal
counsel for the Company (including without limitation the Company's outside
legal counsel, the Company's inside legal counsel, and legal counsel of each
related or affiliated entity of the Company) shall be privileged to the extent
recognized by law and, further, will not do anything to waive such privilege
unless and until a court of competent jurisdiction decides that the
communication is not privileged.  In the event the existence or scope of the
privileged communication is subject to legal challenge, then the Company must
either waive the privilege or pursue litigation to protect the privilege at the
Company's sole expense.
 
K.           Code Section 409A.
 
1.           General. It is the intention of both the Company and Executive that
the benefits and rights to which Executive could be entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention.  Nothing herein
shall be construed as an entitlement to or guarantee of any particular tax
treatment to the Executive.
 
2.           Distributions on Account of Separation from Service. If and to the
extent required to comply with Code Section 409A, any payment or benefit
required to be paid under this Agreement on account of termination of
Executive's employment shall be made upon Executive incurring a “separation of
service” within the meaning of Code Section 409A. 
 
 
11

--------------------------------------------------------------------------------

 
 
3.           Timing of Severance Payments. Notwithstanding anything in this
Agreement to the contrary, if Executive is deemed to be a “specified employee”
for purposes of Code Section 409A, no severance payment or other payments
pursuant to, or contemplated by, this Agreement shall be made to Executive by
the Company before the date that is six months after the Executive's “separation
from service” (or, if earlier, the date of Executive's death) if and to the
extent that such payment or benefit constitutes a deferral of compensation under
Code Section 409A.  Any payment or benefit delayed by reason of the prior
sentence shall be paid out or provided in a single lump sum at the end of such
required delay period in order to catch up to the original payment schedule.
 
4.           Treatment of Each Installment as a Separate Payment. For purposes
of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which Executive is entitled under this Agreement
shall be treated as a separate payment.  In addition, to the extent permissible
under Code Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
 
5.           Expenses.  Notwithstanding anything in this Agreement to the
contrary, except to the extent any expense or reimbursement hereunder does not
constitute a deferral of compensation under Code Section 409A, any expense or
reimbursement shall meet the following requirements:  (i) the amount of expenses
eligible for reimbursement provided to Executive during any calendar year will
not affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (ii) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit, and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement expenses.
 
 
L.
Post-Termination Medical Benefits.  Notwithstanding any provision of this
Agreement to the contrary, in the event that the Company determines that the
provision of post-termination medical benefits to Executive pursuant to Article
V(B) or V(C)(4) above would, at any time such benefits are to be provided to
Executive, subject the Company to adverse tax consequences under applicable
Federal or state law, the Company in its sole discretion will instead reimburse
Executive each month for either: (1) the amount necessary to enable Executive to
pay the COBRA premium applicable to the coverage maintained by Executive for the
month; or, (2) the amount necessary to enable Executive to pay the premium
Executive would be required to pay to obtain coverage comparable to the coverage
then maintained by Executive under a policy of insurance selected by Company if
Executive (and, if applicable any qualified beneficiary related to Executive)
waives the right to COBRA continuation coverage.  The payment to be made
pursuant to the preceding sentence shall continue through, but only through, the
period during which Company would otherwise be required to provide
post-termination medical coverage pursuant to Article V(B) or V(C)(4) above.

 
 
12

--------------------------------------------------------------------------------

 
 
 
M.
Company Policies.  During the term of this Agreement, Executive shall engage in
no activity or employment which may conflict with the interests of the Company,
and Employee shall comply with all policies and procedures of the Company
including, without limitation, all policies and procedures pertaining to ethics.

 
 


 


 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of May 5, 2011.
 
 

 
SHUFFLE MASTER, INC.
           
By:
/s/ MICHAEL GAVIN ISAACS             Its: Chief Executive Officer            
Date: May 2, 2011                                     EXECUTIVE:   /s/ KATHRYN
S. LEVER             Date: May 2, 2011  


 
Approved:
 


 
Compensation Committee
 


 
By: /s/ DANIEL M. WADE             
 
Daniel M. Wade, Chairman
 
 
14